Citation Nr: 1527585	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  10-17 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for degenerative joint disease of the right acromioclavicular joint.

2.  Entitlement to an increased rating in excess of 20 percent for hypertension.

3.  Entitlement to a compensable rating for status post right orchiectomy.

4.  Entitlement to a compensable rating for left tendo Achilles tendinitis.

5.  Entitlement to a compensable rating for capsulitis of the first and second metatarsophalangeal joint of the left foot.

6.  Entitlement to a compensable rating for bilateral hearing loss.  

7.  Entitlement to service connection for migraine headaches.

8.  Entitlement to service connection for hyperlipidemia.

9.  Entitlement to service connection for stomach reflux.

10.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1981 to October 2001.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction resides with the RO in Atlanta, Georgia.  

A February 2010 rating decision increased the Veteran's ratings for degenerative joint disease of the right acromioclavicular joint and hypertension to 20 percent.  Although the RO granted higher disability ratings for these disabilities, the claims remain in controversy because the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993). 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his April 2010 substantive appeal (VA Form 9), the Veteran noted that he wanted a Travel Board hearing at the RO.  In a subsequent correspondence dated April 20, 2010, the Veteran withdrew his request for a Travel Board hearing, and instead, requested a videoconference hearing.     

The Veteran was scheduled for a hearing in January 2015.  In a correspondence dated in January 2015, the Veteran's representative requested that the hearing be postponed until she had received a copy of the Veteran's claims file.  Notably, the Veteran's representative had previously filed a Freedom of Information Act (FOIA) request in December 2014.

The Veteran was rescheduled for a hearing in May 2015.  In a statement dated April 29, 2015, the Veteran's representative again requested postponement of the May 2015 hearing as she had not yet received a copy of the Veteran's claims file.

The Board notes that the representative's December 2014 FOIA request was completed on April 22, 2015, but appears to have not been received by the Veteran's representative prior to her April 29, 2015 request for postponement of the Board hearing.  In the April 22, 2015 letter from VA Records Management Center, it was noted that a copy of the Veteran's claims file was enclosed on a compact disc (CD) and was sent to the representative's office in Daytona Beach, Florida.  As the representative's FOIA request has been completed, the Veteran should now be rescheduled for a videoconference hearing.  As the RO schedules videoconference hearings, a remand of these matters to the RO for the requested hearing is warranted.
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the local RO in Atlanta, Georgia, before a Veterans Law Judge.  Provide the Veteran and his representative the appropriate advance notice of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




